Citation Nr: 0009335
Decision Date: 05/24/00	Archive Date: 09/08/00

DOCKET NO. 95-34 736               DATE   MAY 24, 2000

On appeal from the Department of Veterans Affairs Regional Office
in Houston, Texas

ORDER

The following correction is made in a decision issued by the Board
in this case on April 7, 2000.

On page 34, correct the first paragraph to read: New and material
evidence to reopen the claim of service connection for
pseudofolliculitis has not been received and the application to
reopen the claim is denied.

JANE E. SHARP 
Member, Board of Veterans' Appeals





Citation Nr: 0009335  
Decision Date: 04/07/00    Archive Date: 04/12/00

DOCKET NO.  95-34 736 )     DATE
     )
     )

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Whether new and material evidence sufficient to reopen a 
claim for service connection for a low back disorder has been 
submitted.

2.  Whether new and material evidence sufficient to reopen a 
claim for service connection for a neck disorder has been 
submitted.

3.  Whether new and material evidence sufficient to reopen a 
claim for service connection for residuals of a left 
peritonsillar abscess has been submitted.

4.  Whether new and material evidence sufficient to reopen a 
claim for service connection for pseudofolliculitis has been 
submitted.

5.  Entitlement to service connection for a skin condition to 
include chloracne and for porphyria cutanea tarda (PCT).

6.  Entitlement to an effective date prior to February 7, 
1991, for a 10 percent evaluation for hemorrhoids.


REPRESENTATION

Appellant represented by:Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Cherry, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1967 to 
February 1972, from October 1972 to October 1974, and from 
January 1975 to November 1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1992 rating decision of the 
Albuquerque, New Mexico, Department of Veterans Affairs (VA) 
Regional Office (RO), which granted a 10 percent disability 
rating for hemorrhoids, effective February 7, 1991, and a 
September 1994 rating decision of the Houston, Texas, VA RO, 
which denied service connection for a skin condition to 
include PCT and held that new and material evidence had not 
been submitted to reopen the claims of service connection for 
a low back disorder, a neck disorder, residuals of a left 
peritonsillar abscess, and pseudofolliculitis.  In November 
1993, the veteran's claim file was transferred to the 
Houston, Texas, VA RO.

In his August 1993 claim for a total rating based on 
individual unemployability, the veteran listed, inter alia, 
gastritis and high blood pressure as service related 
disabilities.  In a December 1993 statement, the veteran 
raised the issue of entitlement to special monthly 
compensation and in a January 1996 statement he raised the 
issue of entitlement to compensation under 38 U.S.C.A. § 1151 
(West 1991 & Supp. 1999) for a dental disorder.  These issues 
are referred to the RO for appropriate action.  


FINDINGS OF FACT

1.  In an April 1993 decision, the Board of Veterans' Appeals 
denied the reopening of the veteran's claim of entitlement to 
service connection for a low back disorder on the basis that 
there was no new and material evidence.

2.  The evidence received since April 1993 does not show that 
the low back disorder is related to active service; thus, 
this evidence, by itself or in connection with evidence 
previously assembled, is not so significant that it must be 
considered to fairly decide the merits of the claim.

3.  In an April 1993 decision, the Board of Veterans' Appeals 
denied the reopening of the veteran's claim of entitlement to 
service connection for a neck disorder on the basis that 
there was no new and material evidence.

4.  The evidence received since April 1993 does not show that 
the neck disorder is related to active service, and by itself 
or in connection with evidence previously assembled, is not 
so significant that it must be considered to fairly decide 
the merits of the claim.

5.  A December 1990 rating decision denied the reopening of 
the claim of entitlement to service connection for residuals 
of a left peritonsillar abscess on the basis that new and 
material evidence had not been submitted.

6.  The evidence received since December 1990 does not show 
that the veteran has residuals from his in-service left 
peritonsillar abscess; this evidence, by itself or in 
connection with evidence previously assembled, is not so 
significant that it must be considered to fairly decide the 
merits of the claim.

7.  A May 1993 rating decision denied the reopening of the 
claim of entitlement to service connection for 
pseudofolliculitis on the basis that new and material 
evidence had not been submitted.

8.  The evidence received since May 1993, by itself or in 
connection with evidence previously assembled, is not so 
significant that it must be considered to fairly decide the 
merits of the claim of service connection for 
pseudofolliculitis.  

9.  There is no credible evidence that the veteran served in 
the Republic of Vietnam.  

10.  There is no competent evidence that the veteran has a 
skin disorder that is related to active service, or that or 
chloracne or porphyria cutanea tarda, if present, is of 
service origin or otherwise related to service. 

11.  On February 7, 1991, the veteran received treatment at a 
VA medical center for his hemorrhoids.

12.  On February 12, 1991, the RO received the veteran's 
claim for an increased rating for hemorrhoids.

13.  In a January 1992 rating decision, a 10 percent 
disability rating for hemorrhoids was assigned effective 
February 7, 1991.


CONCLUSIONS OF LAW

1.  The decision of the Board in April 1993 denying the 
reopening of the claim of entitlement to service connection 
for a low back disorder is final.  38 U.S.C.A. §§ 5108, 7104 
(West 1991).

2.  No new and material evidence has been presented to 
warrant reopening a claim of entitlement to service 
connection for a low back disorder.  38 U.S.C.A. §§ 5108, 
7104 (West 1991 & Supp. 1999); 38 C.F.R. §§ 3.156(a), 20.1105 
(1999).

3.  The decision of the Board in April 1993 denying the 
reopening of the claim of entitlement to service connection 
for a neck disorder is final.  38 U.S.C.A. §§ 5108, 7104 
(West 1991).

4.  No new and material evidence has been presented to 
warrant reopening a claim of entitlement to service 
connection for a neck disorder.  38 U.S.C.A. §§ 5108, 7104 
(West 1991 & Supp. 1999); 38 C.F.R. §§ 3.156(a), 20.1105 
(1999).

5.  The December 1990 decision denying the reopening of the 
claim of entitlement to service connection for residuals of a 
left peritonsillar abscess is final.  38 U.S.C. § 4005(c) 
(1988) (recodified at 38 U.S.C.A. § 7105 (West 1991)); 
38 C.F.R. § 20.1103 (1990).

6.  No new and material evidence has been presented to 
warrant reopening a claim of entitlement to service 
connection for residuals of a left peritonsillar abscess.  
38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. § 3.156(a) 
(1999).

7.  The May 1993 rating decision denying reopening of the 
claim of service connection for pseudofolliculitis is final.  
38 U.S.C.A. § 7105 (West 1991)); 38 C.F.R. § 20.1103 (1992).

8.  No new and material evidence has been received to reopen 
the claim of service connection for pseudofolliculitis.  
38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. §§ 3.156(a) 
(1999).  

9.  The veteran's claim of service connection for a skin 
disorder to include chloracne and for porphyria cutanea tarda 
is not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).  

10.  The criteria for an effective date prior to February 7, 
1991, for the assignment of a 10 percent disability 
evaluation for hemorrhoids have not been met.  38 U.S.C.A. § 
5110 (West 1991 & Supp. 1999); 38 C.F.R. §§ 3.155, 3.157, 
3.400 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Whether New and Material Evidence Has Been Submitted to 
Reopen
Claims of Service Connection for a Low Back Disorder and a 
Neck Disorder

Factual Background

In an unappealed June 1981 rating decision, the Albuquerque, 
New Mexico, VA RO denied service connection for a neck 
disorder and a low back disorder.  The evidence of record 
included service medical records, VA treatment records from 
1976 to 1980, and a May 1981 VA examination.  

Service medical records reveal that on the August 1967 
entrance examination the veteran's spine and neck were 
normal.  In November 1969, the veteran was in a motor vehicle 
accident in Lake Charles.  The impression was cervical 
sprain.  On the November 1971 separation examination, the 
neck and spine were normal.   There were no complaints or 
treatment of a low back or neck disorder during the veteran's 
second period of active service.  On the October 1974 service 
entrance examination, the veteran's neck and spine were 
normal.  In February 1975, the veteran complained of low back 
pain with radiation into both lower extremities.  The 
diagnosis was conversion reaction.  In mid-April 1975, the 
veteran was hospitalized for complaints of low back pain with 
radiation into both lower extremities.  The diagnosis was 
conversion reaction manifested as persistent low back pain.  
From late April 1975 to early June 1975, the veteran was 
hospitalized for complaints of low back pain, radiation in 
both legs, and numbness in the left leg.  The diagnosis was 
hysterical neurosis, conversion type, manifested by a 
functionally based partial paresthesia and paralysis in the 
left lower extremity.  On the June 1975 Medical Board 
examination, the veteran's neck and spine were normal.  The 
veteran was given a Physical Evaluation Board in August 1975, 
which resulted in a diagnosis of only hysterical neurosis.  

VA treatment records reveal that the veteran was treated for 
a low back disorder.  On a May 1981 VA examination, cervical 
strain and severe lumbosacral strain were diagnosed.

In an unappealed February 1984 rating decision, the 
Albuquerque, New Mexico, VA RO held that new and material 
evidence had not been submitted to reopen the claims of 
entitlement to service connection for a low back disorder and 
a neck disorder.  No additional evidence had been received at 
the time of that decision. 

In an April 1993 decision, the Board held that new and 
material evidence had not been submitted to reopen the claims 
of service connection for a low back disorder and a neck 
disorder on basis that none of the new medical records 
related the current low back and neck disorders to active 
service.  The additional evidence of record included private 
and VA medical records from the 1980s and early 1990s.

The evidence that has been received since April 1993 includes 
private medical records from 1976 to 1992, VA treatment 
records from 1978 to 1991 and from 1993 to 1997, a February 
1995 hearing transcript, a May 1997 statement from the Lake 
Charles Police Department, and a November 1999 hearing 
transcript.

Private medical records reflect that in May 1976, following 
his final period of active service, the veteran was in a car 
accident.  X-rays of the cervical spine were normal, and the 
diagnosis was cervical strain.  Other private medical records 
indicate that the veteran had been treated for a low back 
disorder.  In particular, it was noted that the veteran had 
disc bulging in the lumbosacral area.

The VA medical records from 1978 to 1991 were of record at 
the time of the April 1993 Board decision; therefore, those 
records are cumulative evidence.

The veteran received extensive treatment at VA medical 
centers from 1993 to 1997.  During a VA hospitalization from 
August 1993 to September 1993, he reported that he had had 
chronic low back pain and left leg pain since a motor vehicle 
accident in 1969.  The veteran underwent nerve conduction 
studies (NCS) and an electromyogram (EMG), which were 
abnormal and revealed S1 radiculopathy.  A magnetic 
resonating imaging (MRI) scan of the lumbar spine done during 
that hospitalization revealed central disc herniation at L5-
S1 and degenerative changes of the lowest two discs.  The 
impressions from X-rays of the lumbar spine included 
narrowing of L5-S1, possible spondylolysis of L5 on the left, 
and some degenerative changes in both sacroiliac joints.  A 
barium swallow taken during that hospitalization revealed 
mild cervical spine spurring.  X-rays of the cervical spine 
revealed straightening of the lordotic curve, mild spurring 
of the lower cervical vertebrae, and possible neural foramen 
encroachment of C6-C7 and C7-T1.  Cervical spasm was 
diagnosed during that hospitalization.  An October 1994 VA 
outpatient treatment record reveals that the veteran reported 
that he had chronic pain that was secondary to a motor 
vehicle accident in 1969.  

At the February 1995 hearing at the New Orleans, Louisiana, 
VA RO before a hearing officer, the veteran testified that 
his low back and neck disorders were caused by the 1969 car 
accident.  February 1995 Transcript.

VA treatment records reflect that in August 1995 the veteran 
reported that he had had chronic left S1 symptoms since a 
back injury in 1969.  The assessments were chronic S1 
radiculopathy, lumbar radiculopathy, and mechanical back 
pain.  In November 1995, the veteran reported that he had 
been unable to move his left leg since 1975.  A December 1995 
MRI scan of the lumbar spine revealed mild to moderate 
degenerative disc disease at L5-S1 and degenerative disc 
disease to a lesser degree in L4-L5.  

The veteran was hospitalized for PTSD at the North Little 
Rock, Arkansas, VA Medical Center in December 1996.  During 
that hospitalization, he reported that he had had a closed-
head injury with loss of consciousness in 1969.  On hospital 
discharge, the Axis III diagnoses included history of closed-
head injury with loss of consciousness, degenerative disc 
disease at L5-S1 level, and sciatica.

In a May 1997 statement, the Lake Charles Police Department 
in Lake Charles, Louisiana indicated that they did not have 
any reports regarding the veteran's 1969 car accident because 
they only kept reports for three years.

The veteran was hospitalized for PTSD at the North Little 
Rock, Arkansas, VA Medical Center from May to June 1997.  
During that hospitalization, he reported that he had a 
closed-head injury with loss of consciousness in 1969.  While 
hospitalized he was also treated by a Dr. W. for hepatitis C.  
On a June 1997 VA counseling psychology report regarding 
vocational capacity, performed during that hospitalization, 
the veteran reported that his medical diagnoses upon 
discharge from active service included a lumbar injury due to 
a motor vehicle accident.  Under Axis III, it was noted that 
the veteran had degenerative joint disease.  On hospital 
discharge, the Axis III diagnoses included history of closed-
head injury with loss of consciousness, degenerative disc 
disease at L5-S1 level, and sciatica.

VA medical records reflect that in November 1997 it was noted 
that an MRI scan of the lumbar spine revealed severe 
degenerative disease at L5-S1 and retrolisthesis at L4-L5.  A 
decompressive laminectomy and a diskectomy and fusion of the 
disc spaces were recommended. 

At the November 1999 Board hearing held in Washington, DC, 
the veteran testified that in 1995 a neurosurgeon at the 
Little Rock, Arkansas, VA Medical Center said that his 
current neck and back disorders were related to the 1969 car 
accident.  The veteran reported that the neurosurgeon 
reviewed the 1969 accident report from the Lake Charles 
Police Department.  After initially stating that he could not 
remember the neurosurgeon's name, the veteran later testified 
that he actually spoke with the neurosurgeon during the May 
to June 1997 hospitalization at the Little Rock, Arkansas, VA 
Medical Center, instead of in 1995, and that the 
neurosurgeon's name was Dr. W.  November 1999 Transcript.

Legal Criteria and Analysis

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service. 38 U.S.C.A. §§ 1110, 1131 (West 1991).  For 
the showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all of the evidence establishes that 
the disease was incurred in service.  38 C.F.R. § 3.303 
(1999).

When a claimant requests that a claim be reopened after an 
appellate decision and submits evidence in support thereof, a 
determination as to whether such evidence is new and material 
must be made.  38 U.S.C.A. §§ 5108, 7104 (West 1991 & Supp 
1999).   New and material evidence means evidence not 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered to 
fairly decide the merits of the claim.  38 C.F.R. § 3.156(a) 
(1999).

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter "the Court") has held that a lay 
party is not competent to provide probative evidence as to 
matters requiring expertise derived from specialized medical 
knowledge, skill, expertise, training, or education.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  Lay 
assertions of medical causation cannot be a basis to reopen a 
claim under 38 U.S.C.A. § 5108 (West 1991).  Moray v. Brown, 
5 Vet. App. 211, 214 (1993).  Also, evidence, which is simply 
information recorded by a medical professional and not 
enhanced by any additional medical comment by that 
professional, is not "competent medical evidence."  Such 
evidence does not enjoy the presumption of truthfulness 
accorded by Justus (for purposes of determining whether new 
and material evidence has been submitted) because a bare 
transcription of a lay history is not transformed into 
"competent medical evidence" merely because the transcriber 
happens to be a medical professional.  LeShore v. Brown, 8 
Vet. App. 406, 409 (1995).  Furthermore, a layperson's 
account of what a physician said is also not competent 
medical evidence.  Robinette v. Brown, 8 Vet. App. 69, 77 
(1995).

The Court has held that a hearing officer has a regulatory 
duty, pursuant to 38 C.F.R. § 3.103(c)(2) (1999), to suggest 
the submission of evidence that the claimant may have 
overlooked and which would be of advantage to the claimant's 
position.  Costantino v. West, 12 Vet. App. 517 (1999).  
However, if the appellant does not identify any evidence that 
would be of advantage - i.e., evidence that would well ground 
a claim - the hearing officer has no obligation to advise the 
appellant to submit additional evidence.  Stuckey v. West, 13 
Vet. App. 163 (1999).

For the purposes of determining whether new and material 
evidence has been submitted, credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  As to the 
determination of the materiality of the evidence presented 
since the last final disallowance of the claim, the newly 
presented evidence does not need to be probative of all of 
the elements that are required to award a claim, but instead 
needs to be probative only as to each element that was a 
specified basis for the last disallowance.  Evans v. Brown, 9 
Vet. App. 273, 284 (1996).  In this case, the veteran needs 
to present evidence that his low back and neck disorders are 
related to active service.

The 1976 to 1992 private medical records added to the file 
since the last final decision are new but not material.  
These records do not contain a medical opinion relating a 
current low back or neck disorder to the veteran's active 
service.  The 1993 to 1997 VA medical records are also new 
but not material.  Although several of those records reflect 
the veteran's reported of having had symptoms since his 1969 
car accident, those notations are simply information recorded 
by medical professionals and are not enhanced by any 
additional medical comment.  See LeShore, 8 Vet. App. at 409.  
Additionally, none of those records contains a medical 
opinion relating a current disorder to the veteran's reported 
continuity of symptomatology.  See 38 C.F.R. § 3.303.  In 
short, the VA medical evidence does do not contain a medical 
opinion relating either the current low back or neck disorder 
to active service, including the cervical strain from the 
motor vehicle accident in November 1969.  

Since the veteran is a lay person, his February 1995 
testimony that his low back and neck disorders were caused by 
the 1969 car accident is not competent evidence of medical 
causation and cannot be a basis to reopen a claim under 
38 U.S.C.A. § 5108 (West 1991).  Moray, 5 Vet. App. at 214; 
Espiritu, 2 Vet. App. at 494-95.  In addition, his testimony 
at the November 1999 hearing about his conversation with a VA 
neurosurgeon is also not competent medical evidence of 
relationship between the current disorders and active service 
and cannot be a basis to reopen a claim under 38 U.S.C.A. 
§ 5108 (West 1991).  See Robinette, 8 Vet. App. at 77.  Thus, 
the two hearing transcripts are new but not material.  

Other Considerations

The Board recognizes that the Court, in Graves v. Brown, 8 
Vet. App. 522 (1996), extended the 38 U.S.C.A. § 5103(a) 
(West 1991) duty to advise the claimant of 
evidence needed to complete his application, as discussed in 
Robinette v. Brown, 8 Vet. App. 69 (1995), to applications to 
reopen a claim through the presentation of new and material 
evidence.  In Beausoleil v. Brown, 8 Vet. App. 459 (1996) and 
Robinette v. Brown, 8 Vet. App. 69 (1995), as modified in 
this context by Epps v. Brown, 9 Vet. App. 341, 344 (1996), 
the Court found a duty to further assist in the development 
of the evidence when the veteran has reported the existence 
of evidence which could serve to render a claim well-
grounded.  By analogy, such duty would appear to be triggered 
where a veteran has identified evidence that could serve to 
reopen a claim.  However, there must be some degree of 
probability that once the appellant is informed of the 
necessity of a statement from a doctor, the appellant or VA 
will be able to obtain such a statement.  Marciniak v. Brown, 
10 Vet. App. 198 (1997).  

The facts and circumstances of this case are such that no 
further action is warranted.  In particular, the veteran 
testified at his November 1999 hearing that a VA 
neurosurgeon, whom he could not initially identify but later 
identified as Dr. W., related his current low back and neck 
disorders to the 1969 car accident.  The veteran submitted 
the discharge summary for the hospitalization during which 
the conservation purportedly occurred.  However, the summary 
indicates that Dr. W. treated the veteran for hepatitis C, 
rather than a neurological disorder, so the medical evidence 
does not indicate that he is a neurosurgeon.  The veteran 
also testified that the neurosurgeon reviewed the Lake 
Charles Police Department accident report.  Although the 
veteran has submitted numerous documents, he has never 
submitted the 1969 accident report, and the Lake Charles 
Police Department no longer has it as they keep such records 
for only three years.  In light of the above, the Board finds 
that the veteran's testimony about his conversation with a VA 
neurosurgeon is too attenuated to show availability of 
medical records that would trigger the duty to assist under 
38 U.S.C.A. § 5103 (West 1991).  Marciniak, 10 Vet. App. at 
202.  

With regard to the veteran's Social Security Administration 
(SSA) records, there is no indication that any SSA medical 
records relate his current low back and neck disorders to the 
1969 in-service car accident.  Accordingly, there is no duty 
to obtain such records under 38 U.S.C.A. § 5103 (West 1991).  
Also, the duty to otherwise obtain SSA records is not 
triggered until the appellant has submitted a well-grounded 
claim.  Voerth v. West, 13 Vet. App. 117 (1999).

With regard to the hearing officer's duty to assist under 
38 C.F.R. § 3.103(c)(2) (1999), the various supplemental 
statements of the case issued after the February 1995 hearing 
note the type of evidence that is lacking.  Also, at that 
hearing, the veteran did not identify a medical opinion that 
would be a basis to reopen his claims.  Thus, there was 
compliance with 38 C.F.R. § 3.103(c)(2) (1999).  See Stuckey, 
13 Vet. App. at 177; Costantino, 12 Vet. App. at 520.

II. Whether New and Material Evidence Has Been Submitted to 
Reopen
a Claim of Service Connection for a Left Peritonsillar 
Abscess

Factual Background

In an unappealed June 1981 rating decision, the Albuquerque, 
New Mexico, VA RO denied service connection for residuals of 
a left peritonsillar abscess.  The evidence of record 
included service medical records and a May 1981 VA 
examination.

Service medical records reveal that on the August 1967 
entrance examination and on the November 1971 separation 
examination the veteran's mouth and throat were normal.  In 
June 1973, the veteran was hospitalized for nine days for a 
left peritonsillar abscess.  On discharge, the veteran was 
asymptomatic.  It was noted that he was transferred to light 
duty for further follow-up as an outpatient in the Ears, Nose 
and Throat Clinic.  On the October 1974 service entrance 
examination and on the June 1975 Medical Board examination, 
the veteran's mouth and throat were normal.  A left 
peritonsillar abscess was not noted by the Physical 
Evaluation Board in August 1975.

On the May 1981 VA examination, the veteran reported that, 
since his treatment for bilateral tonsillar abscesses in 
1973, he had had frequent sore throats, voice changes and 
drainage in the back of his throat.  Physical examination 
revealed that the posterior pharynx was injected and the 
tonsils were enlarged.  The diagnoses were 
postoperative incised and drained bilateral peritonsillar 
abscesses and bilateral enlarged tonsils.

In an unappealed February 1984 rating decision, the 
Albuquerque, New Mexico, VA RO held that new and material 
evidence had not been submitted to reopen the claim of 
entitlement to service connection for residuals of a left 
peritonsillar abscess.  No additional evidence had been added 
to the record at the time of that decision.

In a December 1990 rating decision, the Albuquerque, New 
Mexico, VA RO held that new and material evidence had not 
been submitted to reopen the claim of entitlement to service 
connection for residuals of a left peritonsillar abscess.  
The additional evidence then of record included service 
medical and personnel records, an October 1987 VA outpatient 
treatment record, a January 1989 VA examination report, and a 
February 1990 VA outpatient treatment record.

The additional service medical records include in-patient 
treatment records from the June 1973 hospitalization for a 
left peritonsillar abscess.  The October 1987 VA record shows 
that the veteran was treated at a VA medical center for 
tonsillitis.  He reported a history of sore throats and a 
peritonsillar abscess.  Physical examination revealed 
enlarged tonsils.  On the January 1989 VA examination, a 
tonsil disorder was not diagnosed.  In February 1990, the 
veteran was treated for endoscopic trauma; a peritonsillar 
abscess was not noted.

The evidence that has been received since December 1990 
includes additional service medical records, various private 
medical records, an undated VA treatment record, a January 
1991 VA treatment records, September 1993 VA treatment 
records, a February 1995 hearing transcript, 1996 and 1997 VA 
treatment records, and a November 1999 hearing transcript.

The additional service medical records include November 1972 
and March 1973 treatment records, which reflect complaints of 
a sore throat, and additional records from June 1973 
regarding the treatment of the left peritonsillar abscess.  
The various private medical records reflect that the veteran 
is allergic to penicillin.

In an undated VA treatment record (presumably from 1979 or 
1980 since it was noted that the veteran, who was born in 
April 1949, was 30 years old), it was noted that the veteran 
complained of a cough for the past five to six months.  The 
diagnosis was chronic bronchitis.  VA hospitalization records 
from 1980 indicate that a physical examination revealed that 
the throat was clear.  The diagnosis on discharge was 
pulmonary tuberculosis.  VA medical records reflect that in 
January 1991 the veteran complained of feeling a foreign body 
in his neck and throat.  He said that the problem began when 
he injured his neck in the 1960s and that he was told that he 
had a bone fragment in his neck, which could break loose and 
cause these symptoms.  Physical examination revealed that the 
throat was clear and that there was no evidence of 
respiratory distress.  X-rays of the neck revealed no foreign 
bodies.  The assessment was foreign body sensation in the 
throat.

The veteran was hospitalized at the Houston, Texas, VA 
Medical Center from August 25, 1993, to September 27, 1993.  
In September 1993, the veteran reported that he had had a 
peritonsillar abscess in 1973 and had been on penicillin 
since that time.  He complained of intermittent throat 
swelling and severe pain in that area.  Physical examination 
revealed that no abnormalities of the larynx, but a small, 
intermittently enlarged mass on the neck was noted.  The 
initial impression was possible branchial cleft sinus versus 
Zenker's diverticulum.  A barium swallow was unremarkable and 
with no evidence of the clinically suspected Zenker's 
diverticulum.  On discharge on September 27, 1993, it was 
noted that the veteran would undergo an examination regarding 
a tonsil abscess on September 29, 1993.

At the February 1995 hearing, the veteran testified that he 
had had intermittent swelling and draining from his 
peritonsillar abscess since service.  February 1995 
Transcript.  

VA medical records reflect that during the veteran's 
hospitalization in December 1996 for PTSD, he reported a 
history of a peritonsillar abscess on the left side that 
occasionally would swell and hematemesis four times, most 
recently time a month ago.  Physical examination revealed 
that the pharynx was clear.  On discharge the Axis III 
diagnosis was recurrent peritonsillar abscess of the left 
side.  The veteran was hospitalized again from May 1997 to 
June 1997 for PTSD.  He reported that he had dysphagia that 
was secondary to his peritonsillar abscess.  Physical 
examination revealed that the pharynx was clear.  On 
discharge the Axis III diagnosis was chronic recurrent 
peritonsillar abscess on the left.  Discharge medications 
included Amoxicillin twice a day for three weeks and then a 
week later resume Docusate twice a day.  On a June 1997 VA 
psychiatric examination conducted during that 
hospitalization, the veteran reported that he took 
Amoxicillin for an abscess.  

At the November 1999 Board hearing held in Washington, DC, 
the veteran testified that he still had recurring abscesses 
and that his symptoms included drainage, coughing, and 
irritation.  November 1999 Transcript.

Legal Criteria and Analysis

The law grants a period of one year from the date of the 
notice of the result of the initial determination for the 
filing of a notice of disagreement; otherwise, that 
determination becomes final.  38 U.S.C. § 4005(c) (1988) 
(recodified at 38 U.S.C.A. § 7105 (West 1991)); 38 C.F.R. 
§ 20.1103 (1990).  Once a denial of a claim of service 
connection has become final, the claim cannot subsequently be 
reopened unless new and material evidence has been presented.  
38 U.S.C.A. § 5108 (West 1991).  For this claim, the veteran 
needs to present competent medical evidence that he has 
residuals of the in-service left peritonsillar abscess or 
that such was essentially a chronic disorder.  See Evans, 9 
Vet. App. at 284.

The additional service medical records are new, but not 
material.  These records merely show that the veteran had a 
left peritonsillar abscess in service which was previously 
known.  The VA and private treatment records are also new, 
but not material.  The September 1993 VA hospitalization 
records do not indicate that the veteran had any current 
residuals from in-service left peritonsillar abscess or that 
he currently had any disorder related to the in-service 
abscess.  Although it was noted that the veteran was 
scheduled to be examined on September 29, 1993, for an 
evaluation regarding a tonsillar abscess, there is no 
indication that the veteran actually was examined on that 
day.  In any event the veteran was not shown to have an 
abscess during that hospitalization.  

The 1996 and 1997 VA medical records contain discharge 
diagnoses under Axis III of a recurrent peritonsillar 
abscess.  However, there is no evidence that those discharge 
diagnoses were anything more than simply information recorded 
by a medical professional.  The veteran reported that he had 
had a history of a peritonsillar abscess, but there is no 
evidence of additional medical comment by any medical 
professional.  LeShore, 8 Vet. App. at 409.  Specifically, 
the physical examinations did not reveal any abnormalities in 
the throat.  Also, there is no indication that the veteran 
was treated for a peritonsillar abscess during either 
hospitalization.  In particular, the notation on the June 
1997 VA examination during the 1997 hospitalization - the 
veteran was taking Amoxicillin for an abscess - was also 
simply information recorded by the VA examiner and was not 
enhanced by any additional medical comment by that examiner; 
the examiner did not diagnosis a peritonsillar abscess during 
that examination.  Id.   The 1996 and 1997 VA medical records 
do not contain competent medical evidence of a current 
disability residual to the in-service left peritonsillar 
abscess, nor do they show that the veteran has a chronic 
disorder related to the in-service abscess.  Nor do the other 
VA or private treatment records contain evidence showing a 
current disability related to in-service left peritonsillar 
abscess.
In addition, the veteran's testimony at his two hearings is 
not competent medical evidence that he has a disability 
resulting from the in-service abscess or that such was a 
chronic condition from which he currently suffers.  Although 
he is competent to report his symptoms, his assertions about 
the continuity of symptomatology are not competent medical 
evidence of a nexus between any such chronicity and a current 
disability and cannot be a basis to reopen a claim under 
38 U.S.C.A. § 5108.  Moray, 5 Vet. App. at 214; Espiritu, 
2 Vet. App. at 494-95.

Other Considerations

As previously noted, a duty to assist under 38 U.S.C.A. 
§ 5103 (West 1991) would appear to be triggered where a 
veteran has identified evidence that could serve to reopen a 
claim.  Graves, 8 Vet. App. at 524-25.  With regard to this 
claim, the facts and circumstances of this case are such that 
no further action is warranted.  In particular, there is no 
indication that the medical records with SSA contain evidence 
linking a current disability to the in-service left 
peritonsillar abscess.  Thus, there is no duty to obtain them 
under 38 U.S.C.A. § 5103 (West 1991).  Also, the duty to 
otherwise obtain SSA records is not triggered until the 
appellant has submitted a well-grounded claim.  Voerth, 13 
Vet. App. at 121.

With regard to the hearing officer's duty to assist under 
38 C.F.R. § 3.103(c)(2) (1999), the various supplemental 
statements of the case issued after the February 1995 hearing 
noted the type of evidence that was lacking.  Also, at that 
hearing, the veteran did not identify a medical opinion that 
would be a basis to reopen his claim.  Thus, there was 
compliance with 38 C.F.R. § 3.103(c)(2) (1999).  See Stuckey, 
13 Vet. App. at 177; Costantino, 12 Vet. App. at 520.







III. Whether New and Material Evidence Has Been Submitted to 
Reopen
a Claim of Service Connection for Pseudofolliculitis

Factual Background

In an unappealed June 1981 rating decision, the Albuquerque, 
New Mexico, VA RO denied service connection for 
pseudofolliculitis.  The evidence of record included service 
medical records and a May 1981 VA examination.

Service medical records reveal that on the August 1967 
entrance examination the veteran's head, face, neck and scalp 
were normal.  In September 1968, the veteran complained of 
stuff on his face.  He was given surgical soap and detergent.  
On the November 1971 separation examination the veteran's 
head, face, neck and scalp were normal.  In May 1974, it was 
noted that the veteran had pseudofolliculitis that was 
nonresponsive to medical treatment.  It was also noted that 
it was a chronic affliction that was induced and perpetuated 
by frequent shaving in predisposed individuals.  It was 
indicated that treatment consisted of infrequent or no 
shaving.  On the October 1974 entrance examination and on the 
June 1975 Medical Board examination, the veteran's head, 
face, neck and scalp were normal.  Pseudofolliculitis was not 
noted by the Physical Evaluation Board in August 1975. 

On the May 1981 VA examination, it was noted that, although 
there were no current skin eruptions, the veteran was unable 
to shave.  It was also noted that he only used ointments 
occasionally.  The diagnosis was pseudofolliculitis.

In an unappealed February 1984 rating decision, the 
Albuquerque, New Mexico, VA RO held that new and material 
evidence had not been submitted to reopen the claim of 
entitlement to service connection for pseudofolliculitis.  
There was no additional evidence of record at the time of 
that decision.

In an unappealed May 1993 rating decision, the Albuquerque, 
New Mexico, VA RO held that new and material evidence had not 
been submitted to reopen the claim of entitlement to service 
connection for pseudofolliculitis.  The additional evidence 
of record included service medical and personnel records, a 
January 1989 VA examination, and an April 1990 VA outpatient 
treatment record.

The additional service medical records reveal that 
pseudofolliculitis was noted in February 1973 and that it was 
described as mild in nature in June 1974.  Service personnel 
records reveal that in June 1974 it was recommended that the 
veteran be discharged from the United States Marine Corps 
because of pseudofolliculitis.  On a January 1989 VA 
examination, pseudofolliculitis was not noted.  In April 
1990, the assessment was pseudofolliculitis.

The evidence that has been received since May 1993 includes 
1993 VA medical records, a February 1995 hearing transcript, 
a November 1995 VA outpatient treatment record, and a 
November 1999 hearing transcript. 

The additional VA medical records reflect that on September 
9, 1993, it was noted that the veteran had papules in the 
beard area, and that on September 17, 1993, it was noted that 
he had a history of pseudofolliculitis.  In a report 
regarding VA treatment from August to September 1993, it was 
noted that the veteran had pseudofolliculitis barbae.  At the 
February 1995 hearing, the veteran testified that he shaved 
only once every two weeks.  February 1995 Transcript.  VA 
treatment records reveal that in November 1995 it was noted 
that the veteran had occasional papules in the beard area and 
that he did not shave anymore because of pseudofolliculitis.  
The impression was chronic pseudofolliculitis barbae.  At the 
November 1999 Board hearing held in Washington, DC, the 
veteran testified that he still had problems with 
pseudofolliculitis.  November 1999 Transcript.

Legal Criteria and Analysis

The law grants a period of one year from the date of the 
notice of the result of the initial determination for the 
filing of a notice of disagreement; otherwise, that 
determination becomes final.  38 U.S.C.A. § 7105 (West 1991); 
38 C.F.R. § 20.1103 (1992).  In this case, the veteran needs 
to present competent medical evidence that he has a current 
disability that was incurred in or aggravated by active 
service.  See Evans, 9 Vet. App. at 284.

The additional evidence only shows that the veteran has 
continued to have pseudofolliculitis barbae.  Thus, it is 
cumulative of evidence previously of record and is not 
sufficient for reopening the claim.  


IV.  Entitlement to Service Connection for a Skin Disorder, 
to Include PCT and Chloracne

Factual Background

Service medical records reveal that on the August 1967 
entrance examination the veteran's skin, neck, abdomen and 
viscera, and feet were normal.  In May 1970, it was noted 
that the veteran had a pruritic rash in the groin area.  The 
impression was Phthirius pubis.  There were no relevant 
complaints or findings during the veteran's first period of 
active service.  On the November 1971 separation examination, 
the skin, neck, abdomen and viscera, and feet were normal.  
Neither PCT nor chloracne was diagnosed.  The veteran 
reported that he had had frostbite in Korea.  Physical 
examination of the feet revealed no abnormalities.  In May 
1974, during the veteran's second period of active service, 
he had a rash on the right forearm.  There were no complaints 
or findings of a liver disorder or PCT during his second 
period of active service.  On the October 1974 entrance 
examination, the veteran's skin, neck, abdomen and viscera, 
and feet were normal.  In a March 1975 "Appeal to Medical 
Board Proceeding," the veteran stated that in December 1970 
he had been sent to Vietnam and while there, he was wounded 
in both legs, the right shoulder, the abdomen, both arms and 
the chest by shrapnel and gunshot wounds, that he was 
medically evacuated to Japan, and that he was hospitalized 
for four to six months and then was returned to Vietnam.  He 
further stated that about a week about that he was 
transferred to Germany.  On a June 1975 Medical Board 
examination, the veteran's skin, neck, abdomen and viscera, 
and feet were normal.  There were no complaints or findings 
PCT, or liver or skin disorders during the veteran's third 
period of active service.  In August 1975, the Physical 
Evaluation Board did not diagnose a skin or liver disorder.

The veteran's DD Form 214 for the period of service from 
September 1967 to October 1968 does not indicate that he 
served in the Republic of Vietnam.  His DD Form 214 for the 
period of service from October 1968 to February 1972 
specifically noted that he had no service in Vietnam, no 
service in Indochina and that he did have service in Korea.  
His DD Form 214s for the periods of service from October 1972 
to October 1974 and from January 1975 to November 1975 also 
do not indicate that he served in the Republic of Vietnam.  
Service personnel records reflect that as of September 22, 
1970 the veteran, who had been stationed in Europe, was in a 
"casual" (leave) status and en route to Vietnam, and that 
as of November 23, 1970 he was stationed in Europe where he 
remained stationed until September 23, 1971.  His service 
records do not reflect that he was ever stationed in the 
Republic of Vietnam.  The service personnel records also 
indicate that he did not receive the Vietnam Service Medal, 
the Purple Heart Medal or any other medal or decoration 
consistent with service in Vietnam, with combat, or with 
having been wounded.  
 
The veteran underwent a VA examination in May 1981.  A skin 
or liver disorder was not diagnosed.  In April 1986, the 
veteran was treated at a VA medical center for tinea cruris.  
In March 1987, he was hospitalized at a private medical 
facility for low back pain.  During the hospitalization, his 
symptoms included nausea and vomiting.  He was evaluated for 
a peptic ulcer.  It was noted that there were no signs of 
chronic liver disease.  

On a January 1989 VA examination, the veteran reported that 
he developed jungle rot in Korea in 1968 and that he still 
had recurrences of a rash.  He indicated that his skin 
condition varied with the weather and was worse during hot 
weather.  Physical examination revealed some very minor 
scaling of both feet, but no active signs of a fungal 
infection.  The examiner noted that the weather was cold.  
There were no relevant diagnoses.  

VA outpatient treatment records indicate that in April 1990 
tinea pedis was diagnosed.  During a VA hospitalization from 
April 1991 to June 1991, a physical examination revealed 
bilateral tinea-like lesions on the veteran's feet.  The 
diagnosis was chronic tinea pedis.  The veteran was also 
hospitalized at a VA medical center from August to September 
1993.  On September 9, 1993, there were impressions of tinea 
pedis and tinea cruris.  On September 17, 1993, it was noted 
that the veteran had a history of PCT and chloracne by his 
records and that he had a history of tinea pedis and tinea 
cruris.  In a report regarding that VA hospitalization, it 
was noted that the veteran had jungle rot, PCT, and groin 
fungus.  

At the February 1995 hearing held at the New Orleans, 
Louisiana, VA RO before a hearing officer, the veteran 
testified that he had PCT when he was in Korea in 1968 and 
that it affected his groin and lower extremities.  February 
1995 Transcript.

VA medical records reflect that in November 1995 it was noted 
that the veteran had a history of tinea pedis and PCT.  
Physical examination revealed scaling and fissuring on both 
feet.  The impressions were tinea pedis and a history of PCT, 
which was currently clear.  During a VA hospitalization from 
December 1995 to January 1996, the veteran complained of 
tinea pedis.  On discharge, tinea pedis was diagnosed under 
Axis III.

The veteran was hospitalized for PTSD at the North Little 
Rock, Arkansas, VA Medical Center in December 1996.  He 
reported that he had jungle rot on his feet and 
intermittently on his groin and neck.  Physical examination 
did not reveal a skin disorder on the feet, groin, or neck.  
Liver function tests revealed that serum glutamic oxaloacetic 
transaminase (SGOT) was elevated to 72, that creatine kinase 
was elevated to 590, and that serum glutamic pyruvic 
transaminase (SGPT) was elevated to 101.  The hepatitis 
screen was negative, except for being hepatitis C reactive.  
On discharge, the diagnoses were, inter alia, chronic fungal 
infection of both feet and hepatitis C reactive.  Neither PCT 
nor chloracne was diagnosed.

The veteran was hospitalized for PTSD at the North Little 
Rock, Arkansas, VA Medical Center from May 1997 to June 1997.  
During that hospitalization, hepatitis C was diagnosed.  
Also, the veteran underwent an ultrasound of the liver; the 
findings were consistent with fatty infiltration of the 
liver.  In a June 1997 VA counseling psychology report 
regarding vocational capacity, performed during that 
hospitalization, it was noted under Axis III that the veteran 
had tinea pedis.  The veteran was also seen by the 
dermatology section and was given medication for itching of 
the groin and feet.  On discharge, the diagnoses included 
chronic recurrent fungal infection of both feet and hepatitis 
C.  Neither PCT nor chloracne was diagnosed.

At the November 1999 Board hearing held in Washington, DC, 
the veteran testified that he had PCT when he was in Korea in 
1968 and that it affected his feet, groin, and neck.  He also 
said that he was in the Republic of Vietnam from September 
1970 to January 1971.  November 1999 Transcript.

Legal Criteria

The threshold question is whether the appellant has presented 
evidence of a well-grounded claim.  The Court has defined a 
well-grounded claim as a claim that is plausible.  In other 
words, a well-grounded claim is meritorious on its own or 
capable of substantiation.  If the claim is not well 
grounded, the appeal must fail.  38 U.S.C.A. § 5107(a); 
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  If the 
appellant has not submitted evidence of a well-grounded 
claim, there is no duty to assist him in developing facts 
pertinent to that claim.  38 U.S.C.A. § 5107(a).

In order to establish service connection for a claimed 
disability, the facts, as shown by evidence, must demonstrate 
that a particular disease or injury, which results in a 
current disability, was incurred during active service or, if 
preexisting active service, was aggravated therein.  38 
U.S.C.A. § 1110.  Service connection may granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d). 

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975, and has a 
disease listed at 38 C.F.R. § 3.309(e) (1999), shall be 
presumed to have been exposed during such service to a 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  The last date on which such a veteran 
shall be presumed to have been exposed to a herbicide agent 
shall be the last date on which he or she served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975.  "Service in the Republic of 
Vietnam" includes service in the waters offshore and service 
in other locations if the conditions of service involved duty 
or visitation in the Republic of Vietnam.  38 C.F.R. § 
3.307(a)(6)(iii) (1999).

If a veteran was exposed to a herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 U.S.C.A. § 
1116, 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there 
is no record of such disease during service, provided further 
that the rebuttable presumption provisions of 38 U.S.C.A. § 
1113; 38 C.F.R. § 3.307(d) are also satisfied: chloracne or 
other acneform diseases consistent with chloracne, Hodgkin's 
disease, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea) and soft-tissue sarcomas (other 
than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma). 
38 C.F.R. § 3.309(e) (1999).

The diseases listed at 38 C.F.R. § 3.309(e) (1999) shall have 
become manifest to a degree of 10 percent or more at any time 
after service, except that chloracne or other acneform 
disease consistent with chloracne, porphyria cutanea tarda, 
and acute and subacute peripheral neuropathy shall have 
become manifest to a degree of 10 percent or more within a 
year, and respiratory cancers within 30 years, after the last 
date on which the veteran was exposed to a herbicide agent 
during active military, naval, or air service.  38 C.F.R. § 
3.307(a)(6)(ii) (1999).

In order for a claim to be well grounded, there must be 
competent evidence of the following: A current disability, in 
the form of a medical diagnosis; incurrence or aggravation of 
a disease or injury in service, in the form of lay or medical 
evidence; and a nexus between the in-service aggravation or 
injury or disease and the current disability, in the form of 
medical evidence.  Caluza v. Brown, 7 Vet. App. 498 (1995).

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 (1999) 
so as to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  
This rule does not mean that any manifestation in service 
will permit service connection.  To show a chronic disease in 
service, there must be a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at that time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the 
disease identity is established, there is no requirement of 
an evidentiary showing of continuity.  Continuity of 
symptomatology is required where the condition noted during 
service or in the presumptive period is not shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the condition noted during 
service is not shown to be chronic or the fact of chronicity 
in service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).  The regulation requires continuity of 
symptomatology, not continuity of treatment.  Wilson v. 
Derwinski, 2 Vet. App. 16, 19 (1991).

The Court has established the following rules with regard to 
claims addressing the issue of chronicity.  The chronicity 
provision of 38 C.F.R. § 3.303(b) (1999) is applicable where 
evidence, regardless of its date, shows that a veteran had a 
chronic condition in service and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which, under the Court's case law, lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim may still be well grounded if (1) the 
condition is observed during service, (2) continuity of 
symptomatology is demonstrated thereafter, and (3) competent 
evidence relates the present condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 498 
(1997).  A lay person is competent to testify only as to 
observable symptoms.  See Falzone v. Brown, 8 Vet. App. 398, 
403 (1995).  A layperson is not, however, competent to 
provide evidence that the observable symptoms are 
manifestations of chronic pathology or diagnosed disability, 
unless such a relationship is one to which a lay person's 
observation is competent.  See Savage, 10 Vet. App. at 495-
97.

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  Although the veteran is 
competent to testify as to his in-service experiences and 
symptoms, where the determinative issue involves a question 
of 
medical diagnosis or causation, only individuals possessing 
specialized medical training and knowledge are competent to 
render such an opinion.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).


Analysis

At the outset, the Board finds that the veteran did not serve 
in the Republic of Vietnam.  There is no service department 
documentation that he ever served in Vietnam let alone that 
he was wounded by shell fragments and gunshots and was 
hospitalized for months for his wounds.  As to his 
allegations of service in Vietnam, we find that they are 
inherently incredible in the absence of any service 
department documents corroborating such service.  Therefore, 
the presumptive provisions of 38 C.F.R. §§ 3.307 and 3.309 
regarding exposure to herbicides in the Republic of Vietnam 
are not applicable.  

The service medical records reflect that the veteran had 
Phthirius pubis in May 1970 and a rash on the right forearm 
in May 1974.  His service medical records do not show any 
diagnosed tinea infection during service.  The post-service 
medical evidence shows that he has had tinea pedis and 
cruris.  Also, during an August to September 1993 VA 
hospitalization, it was noted that the veteran had a history 
of PCT and chloracne by his records.  In November 1995, it 
was again noted that the veteran had a history of PCT, but 
that it was currently clear.  Despite these references to 
chloracne and PCT there are no medical records actually 
documenting that the veteran has either disorder.  And, even 
assuming that those notations are competent evidence of 
current diagnoses of PCT and chloracne, there is no competent 
evidence that the veteran had a chronic skin disorder 
including chloracne or PCT in service.  See 38 C.F.R. 
§ 3.303(b).  On the November 1971 separation examination, the 
veteran complained about a foot disorder that began in Korea, 
but physical examination of the feet revealed no 
abnormalities.  The rest of the examination revealed that the 
skin, neck, and abdomen and viscera were all normal.  On the 
October 1974 entrance examination and on the June 1975 
Medical Board examination, there were no relevant 
abnormalities noted and no pertinent diagnoses.   The August 
1975 Physical Evaluation Board report is similarly negative.  
Although the veteran has testified that he had PCT during 
service in Korea, there is no showing of PCT in any of the 
service medical records and the veteran, as a lay person, is 
not competent to diagnose or determine the etiology of 
medical disorders.   See Espiritu, 2 Vet. App. at 494-95.  
 
Although the veteran also alleges that he has had continuity 
of symptomatology since active service, neither PCT nor 
chloracne was "noted" in service, and there appears to be 
no current diagnosis of either disorder based on medical 
findings; rather, references to both are by history.  
Moreover, there is no competent opinion linking any current 
chloracne or PCT, if indeed present, to claimed continuity of 
symptomatology.  See Savage, 10 Vet. App. at 498.  Regarding 
other skin disorders, tinea cruris was not diagnosed until 
April 1986, while tinea pedis was not diagnosed until April 
1990.  PCT, chloracne, and "jungle rot" were not noted 
until the August 1993 to September 1993 VA hospitalization.  
No medical professional has related any current skin disorder 
to active service.  On the January 1989 VA examination, it 
was noted that the veteran had developed jungle rot in Korea 
in 1968 and that he still had recurrences of a rash.  
However, such was merely information recorded by a medical 
examiner and was not enhanced by any additional medical 
comment.  Thus, it is not competent medical evidence for 
purposes of Grottveit.  See LeShore, 8 Vet. App. at 409.  

As there is no competent evidence that any current skin 
disorder is of service origin or otherwise related to 
service, this claim is not well grounded.  See Caluza, 7 Vet. 
App. at 506.   

Other Considerations

In reaching its decision, the Board is again mindful that the 
Court has held that there is some duty to assist a claimant 
in the completion of an application for benefits under 38 
U.S.C.A. § 5103(a), depending on the particular facts in each 
case.  See Robinette v. Brown, 8 Vet. App. 69 (1995); 
Beausoleil v. Brown, 8 Vet. App. 459 (1996); as modified by 
Epps v. Brown, 9 Vet. App. 341, 344 (1996), wherein the Court 
found that there was a duty to further assist in the 
development of evidence only when the veteran has reported 
the existence of evidence which could serve to cause his 
claim to be well grounded.  The facts and circumstances of 
these three claims are such that no further action is found 
to be warranted. There is no indication that the medical 
records with SSA contain evidence relating his current 
disorders to active service.  Thus, there is no duty to 
obtain them under 38 U.S.C.A. § 5103 (West 1991).  Also, the 
duty to otherwise obtain SSA records is not triggered until 
the appellant has submitted a well-grounded claim.  Voerth, 
13 Vet. App. at 121.

With regard to the hearing officer's duty to assist under 
38 C.F.R. § 3.103(c)(2) (1999), the various supplemental 
statements of the case issued after the February 1995 hearing 
noted the type of evidence that was lacking.  Also, at that 
hearing, the veteran did not identify a medical opinion that 
would well ground his claim.  Thus, there was compliance with 
38 C.F.R. § 3.103(c)(2) (1999).  See Stuckey, 13 Vet. App. at 
177; Costantino, 12 Vet. App. at 520.


V. Entitlement to an Effective Date prior to February 7, 
1991, 
for a 10 percent Evaluation for Hemorrhoids

Factual Background

Service medical records reveal that the veteran was noted to 
have hemorrhoids in October 1968 and December 1972.  On the 
June 1975 physical examination the veteran's anus and rectum 
were noted to be normal.  In August 1975 the Physical 
Evaluation Board found that the veteran's only disability was 
chronic, moderate hysterical neurosis, which was rated as 10 
percent disabling.  The Physical Evaluation Board also found 
that the veteran was physically unfit, and recommended that a 
combined rating of 10 percent be assigned and that the 
veteran be separated from the service with severance pay.

On July 29, 1980, the RO in Houston, Texas, received a 
statement from the veteran in which he requested an 
"increase in [his] compensation."  The veteran underwent a 
VA physical examination in May 1981.  The rectal examination 
revealed moderate external tags and a good sphincter tone.  
There were no masses, fissures, fistulae, or polyps, but 
moderate tenderness was present.  The impression was internal 
and external hemorrhoids with ulceration.  In a June 1981 
rating decision, service connection was granted for internal 
and external hemorrhoids and a zero percent rating was 
assigned, effective July 29, 1980, the date of receipt of the 
claim.  The veteran did not appeal.  In an unappealed 
February 1984 rating decision, a compensable rating for 
hemorrhoids was denied.

In January 1989, the veteran was afforded a VA general 
medical examination.  The rectal examination was difficult 
due to discomfort.  Hemoccult was negative.  Hemorrhoids were 
not noted.

In June 1990, the VA received a statement dated in May 1989 
from the veteran in which he requested a compensable rating 
for hemorrhoids.  On September 10, 1990, the veteran's 
representative submitted a claim for a compensable rating for 
hemorrhoids.  In an October 1990 deferred rating decision, it 
was noted that the veteran needed to submit medical evidence.  
In a December 1990 rating decision, the claim for a 
compensable rating for hemorrhoids was denied.  Notice of the 
decision was sent on February 7, 1991.

On February 7, 1991, the veteran received treatment at a VA 
medical center for his hemorrhoids.  The veteran reported 
that he had hemorrhoids in 1968 and that he now had a 
recurrence.  He indicated that some blood was present and 
that the hemorrhoids were painful, noting that his 
hemorrhoids would bleed for up to three days.  Physical 
examination revealed internal and external purple swelling at 
the 5 o'clock position.  The hemorrhoids were only mildly 
swollen and engorged.  The assessments were rectal bleeding, 
small hemorrhoids, and rule out colon disease.

On February 12, 1991, the RO in Albuquerque, New Mexico 
received a statement from the veteran indicating that, in 
response to a November 1990 letter, he was submitting medical 
evidence.  He submitted the February 7, 1991, VA treatment 
record.

When the veteran underwent a VA examination on March 8, 1991, 
he reported that he had had hemorrhoids since 1968 and still 
had periodic bleeding and swelling.  He indicated that he had 
been treated at the Albuquerque, New Mexico, VA Medical 
Center and had been recently evaluated for rectal bleeding.  
In particular, he had been seen on February 7, 1991, and 
underwent a barium enema on March 7, 1991.  The veteran noted 
that his symptoms included periodic episodes of itching and 
bleeding around the rectum along with swelling of the 
hemorrhoids.  Physical examination of the anal orifice did 
not reveal any external hemorrhoids.  Rectal examination was 
attempted, but abandoned because of pain.  The diagnosis was 
hemorrhoids by history. 

In a January 1992 rating decision, a 10 percent disability 
rating for hemorrhoids was assigned effective February 7, 
1991.  It was noted that the veteran's date of claim was 
February 12, 1991.

At the February 1995 hearing held at the New Orleans, 
Louisiana, VA RO before a hearing officer, the veteran 
testified that he had had hemorrhoids since 1968.  February 
1995 Transcript.

At the November 1999 Board hearing held in Washington, DC, 
the veteran testified that his 10 percent disability rating 
should be effective 1980 or 1981 because he received a 10 
percent disability rating for his hemorrhoids when he was 
discharged from active service and his severance pay was 
finally recouped around 1980 or 1981.  November 1999 
Transcript.


Legal Criteria and Analysis

The applicable law and regulations concerning effective dates 
state that, except as otherwise provided, the effective date 
of an evaluation and award of pension, compensation or 
dependency and indemnity compensation based on an original 
claim, a claim reopened after final disallowance, or a claim 
for increase will be the date of receipt of the claim or the 
date entitlement arose, whichever is the later.  
38 C.F.R. § 3.400 (1999).  However, in cases involving a 
claim for an increased evaluation, the effective date may be 
the earliest date as of which it is factually ascertainable 
that an increase in disability had occurred if a claim is 
received within one year from such date; otherwise, the date 
of receipt of claim.  See Quarles v. Derwinski, 3 Vet. App. 
129, 134-35 (1992); 38 C.F.R. § 3.400(o)(2) (1999). 

Any communication or action, indicating an intent to apply 
for VA benefits by a claimant may be an informal claim.  See 
Servello v. Derwinski, 3 Vet. App. 196 (1992); 38 C.F.R. 
§ 3.155 (1999).  VA outpatient treatment records will be 
accepted as an informal claim for an increased rating for an 
already service-connected disability.  38 C.F.R. § 3.157(b) 
(1999).  The date of claim will be the date of the informal 
claim if a formal claim is filed within a year.  38 C.F.R. 
§ 3.155 (1999).

A zero percent rating is warranted for mild or moderate 
hemorrhoids.  A 10 percent rating is warranted when there are 
large or thrombotic, irreducible hemorrhoids with excessive 
redundant tissue and evidence of frequent recurrences.  A 20 
percent evaluation requires the presence of (1) persistent 
bleeding and secondary anemia, or (2) fissures.  38 C.F.R. 
§ 4.114, Diagnostic Code 7336 (1999).

In essence, the veteran's argument is that the effective date 
for his 10 percent disability rating for hemorrhoids should 
be in 1980 or 1981 because his severance pay for hemorrhoids 
was recouped during that time period.  However, there is no 
evidence that the veteran received severance pay for his 
hemorrhoids.  The Physical Evaluation Board in August 1975 
found that the veteran's only disability was hysterical 
neurosis, which was rated as 10 percent disabling and for 
which he received severance pay.  Service connection was 
granted for hemorrhoids in a June 1981 rating decision, and a 
zero percent rating was assigned, effective July 29, 1980, 
the date of the receipt of the claim for service connection.  
In a February 1984 rating decision, a compensable rating for 
hemorrhoids was denied.  In a December 1990 rating decision, 
a compensable rating was again denied.  The veteran never 
expressed disagreement with the above rating decisions; 
instead, he filed another claim for a compensable rating on 
February 12, 1991.  Therefore, the latest date of a formal 
claim for an increased rating is February 12, 1991.  

Since the veteran was treated at a VA medical center on 
February 7, 1991, that date is the date of an informal claim 
for an increased rating because a VA outpatient treatment 
record will be accepted as an informal claim for an increased 
rating for an already service-connected disability.  
38 C.F.R. § 3.157(b) (1999).  The only issue is whether it is 
factually ascertainable that there was an increase in 
disability within one year prior to February 7, 1991.  On the 
January 1989 VA examination, hemorrhoids were not noted.  
There is no evidence that the veteran was treated for his 
hemorrhoids during the one-year period prior to February 7, 
1991.  In other words, the medical evidence of record does 
not show an increase in severity during the one-year period 
prior to request for increase.  Thus, it is not factually 
ascertainable that there was an increase in disability prior 
to February 7, 1991. Accordingly, it must be concluded that 
there is no basis upon which to award an effective date prior 
to February 7, 1991 for the 10 percent rating for 
hemorrhoids.  The veteran's claim is, therefore, denied.


ORDER

New and material evidence to reopen the claim for service 
connection for a low back disorder has not been received and 
the application to reopen the claim is denied.

New and material evidence to reopen the claim for service 
connection for a neck disorder has not been received and the 
application to reopen the claim is denied.

New and material evidence to reopen the claim for service 
connection for residuals of a left peritonsillar abscess has 
not been received and the application to reopen the claim is 
denied.

New and material evidence to reopen the claim for service 
connection for pseudofolliculitis has been received, the 
claim has been reopened, and entitlement to service 
connection is granted.  

Service connection for a skin disorder to include chloracne 
and for porphyria cutanea tarda and is denied.

The claim for entitlement to an effective date prior to 
February 7, 1991, for a 10 percent disability evaluation for 
hemorrhoids is denied.


REMAND

In an October 1994 statement, the veteran indicated that he 
disagreed with the September 1994 rating decision, which held 
in part that new and material evidence had not been submitted 
to reopen a claim of entitlement to service connection for a 
left shoulder disorder.  At a recent hearing his continued 
disagreement was noted.  The record also reflects that in a 
December 1997 statement, the veteran indicated that he 
disagreed with the November 1997 denial of a clothing 
allowance.  In a February 1998 letter to the veteran, the RO 
provided reasons for the denial of the clothing allowance and 
indicated that the veteran should respond if he still 
disagreed with the denial.  The veteran did not respond and 
has not indicated that he has withdrawn his notice of 
disagreement.  The RO should have issued a statement of the 
case with regard to the issue of new and material evidence to 
reopen the claim of service connection for a left shoulder 
disorder and the issue of entitlement to a clothing 
allowance.

When there has been an initial RO adjudication of a claim and 
a notice of disagreement as to its denial, the claimant is 
entitled to a statement of the case, and the RO's failure to 
issue a statement of the case is a procedural defect 
requiring remand.  Manlincon v. West, 12 Vet. App. 238 
(1999). 

Accordingly, this case is REMANDED to the RO for the 
following:

1.  The veteran has the right to submit 
additional evidence and argument on the 
matters that the Board has remanded to 
the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

2.  The RO must issue a statement of the 
case, containing all applicable laws and 
regulations, on the issue of whether new 
and material evidence has been submitted 
to reopen a claim for service connection 
for a left shoulder disorder and the 
issue of entitlement to a clothing 
allowance, and the veteran should be 
advised of the time in which to perfect 
his appeal.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


           
     JANE E. SHARP 
     Member, Board of Veterans' Appeals

 



